I am truly honoured to 
address this forum. Let me convey my congratulations 
to you, Sir, on your election to preside over the General 
Assembly at its sixty-eighth session. Bulgaria welcomes 
the theme you have selected as timely and relevant and 
wishes you every success. 

A 16 year-old Bulgarian boy, writing a school report 
on the Millennium Development Goals, compared the 
world’s development model to a colourful carpet in 
which some colours, threads and stitches were missing, 
making it look unfinished, patchy and ragged. Indeed, 
the implementation of the Millennium Development 
Goals resembles an unfinished work. Undoubtedly, a 
lot has been achieved in the global fight against poverty 
and underdevelopment, but progress has been unsteady 
and limited. 

Nowadays it is hard to accept that more than 
1 billion people still suffer from extreme poverty 
and malnutrition and that basic health services for 
many women and babies remain a remote luxury. 
Disparities in wealth distribution, quality of life and 
personal opportunities have become more extreme 
across the globe. Climate change and environmental 
degradation have reached an alarming level and 
require our urgent collective response. The well-being 
of future generations is at risk due to the irrational 
management of natural resources. Despite our efforts, 
wars and armed conflicts continue to rage in different 
regions and cause thousands of deaths and are leading 
to humanitarian crises and human suffering. We also 
continue to witness violations of human rights and 
fundamental freedoms.

The situation in Syria continues to be a major cause 
of concern and a risk to regional and global security. 
Bulgaria strongly condemns the chemical attack on 
21 August, which took the lives of thousands of innocent 
people, including many children. The use of chemical 
weapons in Syria constitutes a blatant violation of 
international law, a war crime and a crime against 
humanity. There is strong evidence to substantiate the 
assertion that the Syrian regime is responsible for those 
attacks, as it is the only party that possesses chemical 
agents, weapons and the means of their delivery for an 
attack of that scale.

There can be no impunity, and the perpetrators of 
that heinous attack must be held accountable. Bulgaria, 
which is one of the signatory countries of a letter urging 
the Security Council to immediately refer the situation 
in Syria to the Prosecutor of the International Criminal 
Court, joins similar calls coming from the Secretary-
General and the United Nations High Commissioner for 
Human Rights.

My country welcomes the framework agreement 
between the United States and the Russian Federation 
to place Syria’s chemical weapons arsenal under 
international control with a view to its swift and 
secure destruction, and joins them in demanding that 
the Syrian regime provide the Organization for the 
Prohibition of Chemical Weapons with immediate 
access to inspect any and all sites in Syria. We call on 
the Security Council to unite and shoulder its relevant 
responsibilities under the Charter of the United Nations, 
including Chapter VII.

The use of chemical weapons should not divert 
attention from the persistent gross violations of human 
rights and continued human suffering. The momentum 
created should be used to move towards a lasting 
political solution to the conflict through the resumption 
of the Geneva process, with the active involvement of 
the United Nations.

The worsening humanitarian crisis requires joint 
coordinated action to alleviate the suffering and help 
those in need. Bulgaria has provided humanitarian 
assistance to ease the plight of refugees in neighbouring 
countries. Situated not far from the region, my country 



is also affected by the daily influx of refugees from 
Syria. Despite its financial constraints, the Government 
has adopted an emergency plan and has provided 
additional resources in order to guarantee adequate 
assistance, accommodation and services to Syrian 
refugees. We count on the assistance and help provided 
by our partners and the humanitarian bodies of the 
United Nations system.

We expect that Iran will demonstrate clear political 
will and address the concerns of the international 
community by providing credible evidence of the 
peaceful nature of its nuclear programme. In that 
respect, Iran’s full cooperation with the International 
Atomic Energy Agency is of paramount importance. The 
Government in Tehran must show greater transparency 
in its nuclear activities and should fully comply with all 
the relevant Security Council resolutions.

Bulgaria welcomes the successful adoption of the 
Arms Trade Treaty to regulate the international trade in 
conventional weapons, and looks forward to its prompt 
entry into force.

My country is encouraged by the resumption of 
the direct peace talks between the Government of 
Israel and the Palestinian Authority at the initiative of 
Secretary Kerry, the Quartet and the parties concerned. 
We expect both sides to demonstrate perseverance and 
commitment to a peaceful solution, to respect each 
other’s legitimate interests and to refrain from unilateral 
actions that could undermine the process. Negotiations 
are the best way forward towards the ultimate goal, 
namely, a just, comprehensive and lasting solution on 
the basis of the two-State formula.

Bulgaria welcomes the appointment of former 
Minister for Foreign Affairs Nickolay Mladenov as 
Special Representative of the Secretary-General and 
the Head of the United Nations Assistance Mission for 
Iraq. His mission in Iraq is an important contribution 
to the peacebuilding and restoration process in that 
friendly country and to the stability of the region as a 
whole.

Bulgaria condemns terrorism as one of the most 
horrific crimes and challenging threats to international 
peace and security. Terrorism has no face, no name, no 
colour and no religion. It strikes unexpectedly and scars 
the lives of everyone it touches. Recently, terrorism 
struck again in Nairobi. On behalf of Bulgaria, I 
convey my deepest condolences to the people and the 
Government of Kenya, but also Iraq, Pakistan and other 
countries where deadly terrorist attacks have occurred.

On 18 July 2012, a terrorist attack claimed six 
innocent lives at a Bulgarian airport. That incident 
changed Bulgaria forever and is a reminder that the 
fight against terrorism is a common cause, on which 
the entire international community must remain united. 
We believe that the perpetrator of that horrendous 
terrorist act will be brought to justice soon. Bulgaria is 
grateful for the moral support, solidarity and practical 
assistance of other Member States in the investigation 
of that horrific crime. The critical role of international 
cooperation in this area once again points to the 
necessity of a prompt finalization of the negotiations on 
a draft comprehensive convention to combat terrorism.

Let us take a look at what Europe has achieved in 
the past century. From a continent in ruins, torn apart 
by wars, we, Europeans, have created an area of peace, 
security and prosperity. Enemies have become friends 
and allies, united for a better future for their children. 
Today, in the European Union, we have harmonized 
regulations and share a single market, all underpinned 
by our common values.

The past 25 years in the history of the Balkans are 
another great example of what can be achieved when 
neighbours work together towards a common goal. 
Building trust, good neighbourly relations, stability 
and security in South-Eastern Europe and in the Black 
Sea region is among Bulgaria’s priorities. My country 
remains strongly committed and will continue to 
support the efforts of our partners from the Western 
Balkans to meet the European Union membership 
criteria and take their legitimate place in the united 
European family.

The European Neighbourhood Policy remains one 
of the most efficient instruments of the European Union 
to deepen cooperation and ensure peace and stability 
in the broader region. Bulgaria attaches particular 
importance to the Eastern dimension of the Policy 
to enhance relations with countries of the Black Sea 
region and members of the Eastern Partnership.

If common borders and geographical proximity 
make us neighbours, shared cultural heritage is what 
makes us a family. This year we, the Slavic nations, 
celebrate together the one thousandth one hundred and 
fiftieth anniversary of the mission of the holy brothers 
Cyril and Methodius to Great Moravia. Almost 
12 centuries ago, they bestowed upon us the invaluable 



gift of the first Slavic alphabet. Bulgaria welcomed the 
disciples Saint Cyril and Methodius and adopted the 
Cyrillic script, which has helped us to preserve our 
national identity over the centuries.

This year the international community marks 
the twentieth anniversary of the Vienna Declaration 
and Programme of Action on human rights. On this 
occasion, Bulgaria would like to emphasize its strong 
conviction that human rights should remain one of 
the foremost priorities for the United Nations. As a 
candidate for membership in the Human Rights Council 
for the period 2019-2021, Bulgaria will intensify its 
efforts in promoting the highest human rights standards 
both domestically and internationally. 

We welcome the convening of the High-level 
Meeting on the Realization of the Millennium 
Development Goals and Other Internationally Agreed 
Development Goals for Persons with Disabilities. As 
a party to the Convention on the Rights of Persons 
with Disabilities and as a member of the bureau of the 
Conference of States Parties to the Convention in New 
York, my country is strongly engaged in promoting 
the comprehensive and consistent implementation of 
the Convention at all levels, including by engaging 
disabled people’s organizations as an important partner 
in disability-inclusive development.

My country is convinced that the course of 
reforms of the United Nations should continue in 
order to enhance the efficiency, representativeness and 
transparency of the entire United Nations system. To 
meet the needs of a changing world, the United Nations 
should continuously adapt and improve. That includes 
a revitalized General Assembly, a strengthened 
Economic and Social Council and a Security Council 
that reflects contemporary realities. As member of the 
Eastern European regional group, Bulgaria continues to 
hold its position as to the need for allotting at least one 
additional non-permanent seat in an enlarged Security 
Council to the group, given the fact that, in the past 
20 years, its membership has more than doubled.

Based on our long-standing engagement with the 
principles and values of the United Nations, I pledge 
that Bulgaria will be a responsible and reliable partner 
should it be elected as a Security Council non-permanent 
member for the term 2018-2019. We hope that the 
Members of the United Nations will entrust Bulgaria 
with that responsibility, and we stand ready to shoulder 
it in a spirit of partnership.

We are still a long way from the future we 
want. The Rio de Janeiro Conference on Sustainable 
Development outlined a comprehensive agenda for 
further work to be completed in the three dimensions of 
sustainable development. The recently published report 
of the High-level Panel of Eminent Persons on the Post-
2015 Development Agenda presents key proposals for 
transformative shifts and a global, people-centred and 
planet-sensitive agenda. Bulgaria is actively engaged 
in the negotiation process on the new sustainable 
development goals, with a view to achieving a post-2015 
framework that is human rights-driven, builds upon the 
achievements of the Millennium Development Goals 
and integrates poverty eradication and sustainable 
development in a single and coherent process.

The new universal and legally binding climate 
agreement to be signed in 2015 should reinforce the 
overarching post-2015 development agenda and speed 
up the international community’s efforts to introduce 
new sustainable models for growth.

Culture and education should be accorded their 
rightful place in the post-2015 development agenda. In 
that regard, UNESCO’s role is of pivotal importance. 
Let me take this opportunity to reiterate Bulgaria’s 
strong support for the re-election of Ms. Irina Bokova 
to a second term as Director-General.

I would like also to express Bulgaria’s admiration 
for the work done by UNICEF in the service of the 
children of the world. Bulgaria highly values the 
partnership and policy advice provided by the UNICEF 
Office in Sofia and others worldwide in modernizing 
the national child-protection sector and achieving more 
equitable and inclusive child care.

Today we are building the world of tomorrow. 
Young people should be at the heart of those efforts 
as active participants, not as bystanders. For Bulgaria, 
young people are key stakeholders in the post-2015 
development agenda.

This year Bulgaria commemorates the seventieth 
anniversary of the rescue of Bulgarian Jews from the 
death camps during the Second World War, a unique 
achievement of Bulgarian civil society. Unfortunately, 
our country was in a situation where it could not do 
the same for Jews from northern Greece and parts of 
Yugoslavia. We deeply mourn their loss as well as that 
of all the victims of the Holocaust.

Recently, citizens from different parts of the world, 
Bulgaria included, have engaged actively in public 



life, demanding greater transparency, accountability, 
decency and integrity from their politicians. We in my 
country believe that this renewed energy on the part of 
civil society deserves to be encouraged and supported. 
I firmly believe that safeguarding human dignity is the 
ultimate goal of the United Nations, as, indeed, of any 
genuine democracy.

